SANBORN, Circuit Judge.
I concur in the result in this case, because the record discloses the following facts: To> a complaint for the recovery of the possession of 160 acres of land, Brigham City answered that the plaintiff had no title to it; that the city was in possession of only about 15/ioo of an acre of it; that its reservoir for water and pipes were situated upon this small tract, that it claimed no right or title to any other portion of the quarter section, but that it was a municipal corporation; that-it was using the reservoir and pipes for the purpose of storing and conveying water to its inhabitants; and it prayed that, if the Toltec Ranch Company was the owner of the land upon which the resorvoir and pipes stood, this land *89might he condemned for its use. The latter portion of the answer, in which the pity sought the condemnation of this small tract of land, was the only cross complaint in the case. Upon the complaint in ejectment and upon this answer the case was tried to a jury, which found that the damage for the condemnation of the ls/ioo of an acre for the use of the city was one dollar. Thereupon, upon the pleadings which have been recited and this verdict of the jury, the court rendered a judgment on January 9, 1899, that the Toltec Eanch Company was entitled to and should recover from Brigham City the possession of the entire 160 acres and 8!07.50 costs. If the city had stopped here, and sued out its writ of error to reverse this judgment, it would undoubtedly have been entitled to a hearing and decision upon the questions presented by the alleged errors in the trial of this case. It did not do so. After this judgment was rendered, it paid the 8107.50 costs adjudged against it, and the $1 damages assessed by the jury for the talcing of the 15/io<> of an acre upon which its reservoir and pipes were situated, and then, by its own motion, caused the court to enter on February 20, 1899, a judgment of condemnation of this tract for its use upon the very verdict upon which the prior judgment of January 9, 1899, "was based. The city’s application for the judgment of condemnation under this verdict was necessarily a concession that the title to the laud condemned was in the ranch company, because it was upon that theory alone that such a judgment" could be lawfully rendered in this case. The result is that the city has of its own motion accepted and received the benefits of the trial, verdict, and judgments in this case, and has thereby secured and paid for all the rights it ever claimed in the premises, so that it cannot now be heard to attack any of the proceedings in the case.
When the verdict had been rendered, and the court had entered judgment against it for the possession of the entire 169 acres, the city had the option to refrain from conceding" the validity of that adjudication, from paying the costs under it and the dollar assessed, by the verdict as damages for the taking of the small tract which it sought to hold, and to sue out a writ of error to reverse that judgment, or to concede its correctness, take advantage of the verdict, pay the costs and damages, and procure the right to the property it sought by condemnation under the verdict. It chose the latter alternative. It took the benefit of the condemnation offered to it by the verdict of the jury and the judgment of the court, and it is now too late for it to escape from the conclusions reached, or the burdens imposed thereby. One who accepts the benefits of a verdict, decree, or judgment is thereby estopped from reviewing it or from escaping from its burdens. Albright v. Oyster, 19 U. S. App. 651, 9 C. C. A. 173, 60 Fed. 644; Chase v. Driver, 34 C. C. A. 668, 674, 92 Fed. 780, 786.